Citation Nr: 1442485	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD). 

2. Service connection for a left shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran submitted additional evidence with a waiver of RO review (see VA Form 9). 

In a February 2012 letter the Veteran's private chiropractor noted that the Veteran reported having tinnitus and related it to exposure to acoustic trauma in service.  The issue of service connection for tinnitus is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

In a February 2012 letter, the Veteran's private chiropractor found the Veteran's service-connected thoracolumbar spine disability had increased in severity from when he had last examined him in March 2010.  The chiropractor found the Veteran also has associated neurological abnormalities, including erectile dysfunction, as a result of his service-connected back disability.  The most recent VA examination to evaluate the thoracolumbar spine disability was in December 2009 (almost 5 years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to ascertain the current severity of the disability (including the nature and severity of any associated neurological abnormalities) is necessary.  

In the February 2012 letter, the chiropractor noted that the Veteran receives VA treatment for his-service connected thoracolumbar spine disability.  Records of such treatment are not associated with the record, may have bearing on the issues at hand, are constructively of record, and must be obtained.  

Regarding service connection for left shoulder and cervical spine disabilities, alternate theories of entitlement have been raised.  The Veteran alleges such disabilities are directly related to injuries sustained in service (a theory addressed by a VA examiner).  His private chiropractor indicated such disabilities are secondary to his service-connected thoracolumbar spine disability.  

The Veteran's service treatment records (STRs) show he complained of left shoulder pain in February 1977.     

On December 2009 VA examination, a left shoulder strain was diagnosed.  In a January 2010 addendum opinion, the examiner found the left shoulder strain is less likely as not caused by or a result of service.  She noted the complaint of left shoulder pain in service appeared to be an acute event that did not require additional evaluation or treatment in service and that an X-ray was negative for degenerative changes.  

In a February 2012 letter (other than the one noted above) the Veteran's chiropractor noted he had not examined the Veteran's left shoulder, but opined that any such disability could be related to his cervical spine disability (which he stated is related to service).  In the February 2012 letter cited previously, the chiropractor noted that the Veteran reported having bilateral paresthesia of the upper extremities.  He noted that he had "a strong index of suspicion regarding a nexus of these symptoms to his spinal condition."  

On January 2010 VA examination, cervical spine DDD was diagnosed by X-ray.  The examiner opined that the cervical spine DDD is less likely as not caused by or a result of his service.  She explained that there is no reference to the neck or cervical spine in the Veteran's STRs.  She indicated that it was not possible to link the degenerative changes to low back complaints in service.

In both February 2012 letters, the Veteran's chiropractor related the Veteran's cervical spine disability to his service-connected thoracolumbar spine disability, indicating an injury to one area of the spine can manifest in other parts of the spine.  

The VA examiner did not address the secondary theory of entitlement.  The chiropractor's nexus opinions are also inadequate as they are couched in speculative terms (and do not include adequate rationale).  Accordingly, another examination to secure adequate medical opinions is necessary.   

The case is REMANDED for the following:

1. The AOJ should secure for association with the record complete copies of records of any (and all) VA treatment the Veteran has received for his thoracolumbar spine disability, cervical spine, and left shoulder.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the current severity of his service-connected thoracolumbar spine disability, to determine the likely etiology of his cervical spine disability, and whether he has a chronic shoulder disability, and if so, its likely etiology.  The Veteran's record (to include this remand, his STRs, and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected thoracolumbar spine disability.  [The examiner must be provided a copy of the criteria for rating spine disability, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.).  Specifically note whether there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis of the spine; and whether there are any associated objective neurologic abnormalities, specifically including erectile dysfunction (and if so their nature and severity).  Indicate whether there is related thoracolumbar disc disease (and if so whether there are incapacitating episodes of such; if so, their frequency and duration). 

(b) Please identify (by diagnosis) any/each cervical spine disability found.  Specifically, does the Veteran have cervical spine DDD?

(c) What is the most likely etiology for each diagnosed cervical spine disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected thoracolumbar disability?  If a cervical spine disability is found to not have been caused, but to have been aggravated by the service-connected thoracolumbar spine disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that any cervical spine disability is unrelated to the Veteran's service or service-connected thoracolumbar spine disability, the examiner should identify the etiological factor(s) considered more likely.

(d) Please identify (by medical diagnosis) any/each left shoulder disability found.  Specifically, does the Veteran have a left shoulder strain or paresthesia?

(e) What is the most likely etiology for each diagnosed left shoulder disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service (to include his complaint of left shoulder pain in February 1977) or is either a symptom or manifestation of a cervical spine disability?  If a shoulder disability is found to be related to a cervical spine disability, please identify all related pathology and symptoms.  

If it is determined that a diagnosed shoulder disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Specifically, please comment on the private chiropractor's February 2012 opinions noted above (including that the Veteran has erectile dysfunction and a cervical spine disability secondary to his service-connected thoracolumbar spine disability and that a shoulder disability, including paresthesia, is secondary to a cervical spine disability) and express agreement or disagreement with each, citing to supporting clinical data and medical literature.

3.  The AOJ should then review the entire record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

